NOTE: Thie order is nonprecedential

United States Court of Appeals
for the Federal Circuit

STANDARD FURNITURE
MANUFACTURING CO., INC.,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendczrzt-Appellee,
AND

INTERNATIONAL TRADE COl\/§MISSION,
Deferv,dant-Appellee,

AND

AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN~BASSETT FURNITURE COMPANY,
INC.,

Defendants-Appellees.

2012-1230

STANDARD FURNITURE V. US

2

Appeal from the United States Court of Interiiational
Trade in consolidated case no. O'Y-CV-OOZS, Judge Timo-

tliy C. Stanceu.

ON MOTION

Before O’MALLEY, Circuit Judge.

ORDER

Upon consideration of SKF USA Inc. and Koyo Corpo-
ration of U.S.A.’s inotion for leave to file a brief amici
curiae in support of Standard Furiiiture Manufacturing

Co., Inc.,
IT le ORI)ERED THAT:
The motion is granted

AUB 3 “i ZBEE
Date

cc: Joeeph W. Dorn, Esq.
Jeffrey S. G.'rimson, Esq.

Patrick V. Gallagher, Esq.

Jeeeica R- Toplin, Esq.
Craig A. Lewis, Eeq.

323

FoR THE CoURT

/S/ J an Horbalv
Jan Horb aly
Clei‘k

usi coua${)\?§'m?s>e¢xis e'

mEFEnEsz.»=a.c=..-.\:.»_z:r

AUG 3 1 '£U'\`/

JAN H@REALY
CIRK